IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20208
                          Conference Calendar



ROY JON,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT; FRANK HOKE;
FERNANDO FIGUERO,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-117
                        - - - - - - - - - -

                           December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Roy John, Texas prisoner # 626840, appeals from the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint

as barred by 28 U.S.C. § 1915(g).     On at least three prior

occasions while incarcerated, Jon has brought an action or appeal

in a United States court that was dismissed as frivolous.

See Jon v. Price, No. 97-40884 (5th Cir. Mar. 18, 1998)

(unpublished).    Accordingly, the district court did not err by

employing the three-strikes bar under § 1915(g).    Moreover, Jon

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20208
                                -2-

failed to allege in his initial complaint and request to proceed

in forma pauperis in the district court any imminent danger of

serious physical injury, dental or otherwise.   The district

court’s decision that Jon failed to qualify for the “imminent

danger” exception to the § 1915(g) bar also was not in error.

     Jon’s appeal of the district court’s decision is without

merit and is thus frivolous.   See Howard v. King, 717 F.2d 215,

219-20 (5th Cir. 1983).   His appeal is therefore DISMISSED.

Jon’s pending request for the appointment of counsel on appeal is

DENIED.   His Motion for Judicial Duty and his Motion for

Interlocutory Ex Parte Injunction also are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.